



COURT OF APPEAL FOR ONTARIO

CITATION: Ashley v. Reinhart, 2015 ONCA 164

DATE: 20150312

DOCKET: C59368

Cronk, Gillese and Brown JJ.A.

BETWEEN

Mark Ashley

Plaintiff (Appellant)

and

Albert Reinhart

Defendant (Respondent)

Richard Campbell, for the appellant

Anthony Bedard, for the respondent

Heard: March 11, 2015

On appeal from the order of Justice Robert D. Reilly of
    the Superior Court of Justice, dated August 21, 2014.

ENDORSEMENT

[1]

The appellant was initially represented by counsel but, at the material
    times in the proceedings below, he was self-represented.  He is represented by
    counsel on appeal to this court.

[2]

Shortly before trial, by order dated August 21, 2014 (the Order), the
    appellants claim was dismissed and the respondent was awarded $48,000 in
    costs.  The dismissal was due to the appellants persistent and deliberate
    failure to comply with court orders requiring him to fulfill his disclosure and
    production obligations.

[3]

On appeal, he asks this court to reinstate his action.

[4]

We see no basis on which to interfere with the Order.  Given the
    appellants repeated flouting of court orders, the order under appeal was a
    reasonable exercise of discretion pursuant to rule 60.12 of the
Rules of
    Civil Procedure
, R.R.O. 1990, Reg. 194
.

[5]

On August 7, 2014, the appellant was given a last chance order to
    produce his list of witnesses and a sworn affidavit of documents or else face
    the dismissal of his action. He was given a choice between this option and
    proceeding to trial, but only with those documents and witnesses that had been
    disclosed to the other side.  The appellant chose the option that required him
    to comply with his disclosure and production obligations.  He made no attempt
    to fulfill those obligations in the allotted time.

[6]

While no reasons were given for the Order, it is clear that it
    implements an earlier court order which required the appellant to comply with
    his disclosure and production obligations within seven days or face dismissal
    of his action. That earlier order specifically provided that, in the event of
    the appellants non-compliance, the respondent could move for dismissal without
    notice.  The respondent did so.

[7]

We reject any suggestion that the appellant, as a self-represented
    litigant, was not fairly treated.  The record makes it clear that the orders in
    question were repeatedly explained to him and he was given considerable
    assistance by both the courts and opposing counsel.  His response was to ignore
    the judicial advice and threaten opposing counsel with death, for which he was
    convicted in a criminal court.

[8]

Accordingly, the appeal is dismissed with costs to the respondent fixed
    at $6,000, inclusive of disbursements and all applicable taxes.

E.A.
    Cronk J.A.

E.E.
    Gillese J.A.

David
    Brown J.A.


